                           RICHARD J. MA, ESQ.
                                   315 Broadway, Ste. 200
     3/19/2020                    New York, New York 10007
                                      Tel. (212) 431-6938
                                      Fax. (212) 233-6937
                               E-mail: richardmaesq@yahoo.com




                                                      March 19, 2020

                                 The March 25 pretrial conference is adjourned to May 14, 2020,
                                 at 3:30 PM. Speedy trial time is excluded from March 25, 2020,
Via ECF and E-Mail               until May 14, 2020, in the interest of justice.
Honorable Edgardo Ramos
                              SO ORDERED.
United States District Judge
United States District Court
Southern District of New York
40 Foley Square                                                          3/19/2020
Brooklyn, NY 10007

               Re:     United States v. Angela Rodriguez and Shawndale Lewis
                       20 Cr. 39 (ER)

Dear Judge Ramos:

        As Your Honor is aware, I represent Mr. Shawndale Lewis in the above-refer-
enced matter. This correspondence is submitted to request an adjournment of the next
status conference, which is currently scheduled for March 25, 2020.

        Defense counsel in this matter are still in the process of reviewing the discovery
in this matter, which is voluminous. Thus, to allow time for the continued review of dis-
covery, client communications and plea negotiations, we respectfully request an ad-
journment of the upcoming status conference. We additionally note that, in light of the
ongoing health crisis, the requested adjournment is a sensible precaution to reduce the
possibility of exposure to the COVID-19 virus and is consistent with Chief Judge McMa-
hon’s Standing Order, In re Coronavirus/COVID-19 Pandemic, 20 Misc.154. Based
upon my communications with A.U.S.A. Samuel P. Rothschild and co-counsel Matthew
Kluger, the parties consent to this request. Finally, in the event that the Court grants this
request, the Government requests that time be excluded, with no objection from either
defense counsel.
       As such, we respectfully request an adjournment of the status conference to May
11, 2020, or thereafter.

        Thank you. Should the Court have any questions or concerns, or should any fur-
ther information be required, please do not hesitate to contact the undersigned.


                                                  Respectfully submitted,

                                                  /s/ Richard J. Ma

                                                  Richard J. Ma, Esq.
                                                  Counsel to Shawndale Lewis


cc via e-mail: A.U.S.A. Samuel P. Rothschild
               Matthew Kluger, Esq.




                                          !2
